

114 HR 6339 IH: To limit the use of the Judgement Fund to settle any lawsuit arising under section 1342 of the Patient Protection and Affordable Care Act, and for other purposes.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6339IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Griffith (for himself, Mr. Lance, and Mr. Pitts) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo limit the use of the Judgement Fund to settle any lawsuit arising under section 1342 of the
			 Patient Protection and Affordable Care Act, and for other purposes.
	
 1.Limitation on use of Judgement FundNotwithstanding any other provision of law, no amounts may be paid from the fund established under section 1304 of title 31, United State Code (relating to judgments, awards, and compromise settlements), for any compromise settlement in connection with any proceeding brought against the Government under section 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062(b)).
		